Citation Nr: 1337004	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-44 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Winston-Salem, North Carolina, VARO that continued a 10 percent rating for bilateral hearing loss.  In December 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran was last afforded a VA audiological evaluation in February 2009.  At the Travel Board hearing before the undersigned, he testified that his hearing acuity had worsened in the interim.  He is competent to make such observation (as a layperson is capable of noting a diminution of hearing acuity).  Additionally, he provided for the record a private audiogram (inadequate for rating purposes) showing an apparent worsening in puretone thresholds.  Accordingly, a contemporaneous examination to ascertain the current severity of his hearing loss disability is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The claims folder must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the audiometry findings, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the level of hearing loss objectively shown).

2. The RO should then readjudicate the Veteran's claim for an increased rating.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

